internal_revenue_service national_office technical_advice_memorandum no third party contact sin nou - district_director key district_office ep eo information copy chief ep eo division taxpayer's name taxpayer's address employer_identification_number group exemption number years involved dates of conferences legend d o x o k n g e b x k k n issues whether based on the facts presented x will maintain its of the internal revenue exempt status under sec_501 code during the years under examination maintain its exempt status under sec_501 during the years examined will it qualify for exemption under sec_501 c is unable to if x whether contributions made to x are deductible under code and a during the years under sec_170 examination facts x is a veterans’ organization which applied for and received exemption a sec_501 exemption under sec_501fc for its state councils and charters an organization described in section subsequently x received a group of the code during the years under examination x was a membership_organization that was comprised of two classes of members individual and associate individual membership was open to all y era veterans who served on active_duty for other than training purposes during certain periods of time was open to family members of individual members the general_public interest in the causes that it supports associate members include spouses widows cadets veterans parents grandparents brothers sisters qrandchildren and miscellaneous members associate members joined x because of their associate membership individuals who were friends and children other individual members had the right to vote to serve as an officer or director to bring motions to the board_of directors and to serve as national convention delegates associate members had no voting rights but could serve on committees at the national state associate member attended a national convention the associate member could attend the convention meetings but had no right to be members and individual members paid the same membership dues and received a membership card and a subscription to x's magazine on the convention floor with elected delegates and chapter level associate an if x's president appointed ar who a special advisor to the board_of directors and served as provided informal counsel when requested on relevant issues confronting the board could not vote natians delaware an council like other associate members an officer or director or serve as state council presidents also could appoint a non-voting member of to serve as serve as the a the state t s l -3- as part of the examination x's membership records were reviewed for the fiscal_year ending w to establish whether it satisfied the necessary membership requirements to maintain its exemption under sec_501fc membership consisted of associate members the associate members are family members of an individual member or the membership requirements of sec_501 x surveyed its associate members individual members and x did not maintain any records as to ensure compliance with a veteran who is not a of the code to whether y veteran its total the survey results were based on x's membership during the x was first half of the fiscal_year ending w membership as of individual members and associate members since not all associate members responded to the survey x projected the results of the survey as if all associate members had responded the survey results showed that of x's total membership fell into a category of other persons who do not fall within sec_501’s membership requirements these other persons included parents grandparents brothers sisters children grandchildren and the previously described miscellaneous members a conference was held with x's representatives where it was and a because x's representatives took the position that the of the code and was not entitled to deductibility of suggested that x did not qualify for exemption under sec_501 contributions under sec_170 the membership requirements for these code sections were not satisfied associate members are not bona_fide members and should not be included in the applicable membership calculations national association of postal supervisors v united_states f 2d v united_states 925_f2d_480 association of life underwriters inc memo associate members were not bona_fide members and should not be part of the membership calculation c b by x’s representatives v commissioner t c were cited in support of the argument that x’s american postal workers union afl-cio and national were also cited c b fed cir and rev proc proc d c rev cir the cases of subsequently another conference was held with x's representatives during which it was agreed that a new organization would be created and x's associate members would be transferred to z issur - law sec_501 of the code provides for the exemption of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1 c -1 a of the income_tax regulations describes the promotion of social welfare as promoting in some way the common good and general welfare of the people of the community such as bringing about civic betterments and social improvements of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in similar to organizations which are operated for profit an organization is not operated for the promotion a manner sec_501 of the code provides for the exemption from federal_income_tax of the united_states armed_forces if such post or organization is a post or organization of veterans of a organized in the united_states or any of its possessions at least percent of the members of which are b past or present members of the armed_forces_of_the_united_states and substantially_all of the other members of which are individuals who are cadets or are spouses widows or widowers of past or present members of the armed_forces_of_the_united_states or and of cadets no part of the net_earnings of which inures to the c benefit of any private_shareholder_or_individual sec_1 c -l c of the regulations provides that an organization described in sec_501 be operated exclusively for one or more of the following purposes of the code must to promote the social welfare of the community as defined in sec_1 c -1 a of the regulations to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and the widows and orphans of deceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states to carry on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors to conduct programs for religious charitable scientific literary or educational_purposes to sponsor or participate in activities of nature a patriotic to provide insurance benefits for their members or dependents of their members or both or to provide social and recreational activities for their members with respect to the membership requirements under section c b of the code pincite congress stated that in senate report no 92nd cong c 2d sess substantially_all mean sec_90 percent percent of the members that do not have to members of the armed_forces_of_the_united_states percent have to sec_501 c organization's total membership may consist of individuals not mentioned above be cadets or spouses etc thus only percent of therefore of the be past or present a in national association of postal supervisors v united supra states the federal_circuit affirmed the claims_court and held that dues collected by a tax-exempt labor_organization from limited-benefit members were unrelated_business_income limited benefit members could not vote or hold office although an amendment to the organization's constitution allowed them to serve on committees in an advisory capacity in american postal workers union afl-cio v united_states the service held that dues from associate members supra non-postal members were unrelated_business_income where such members were entitled to insurance benefits but were not members in any other sense ie in national association of life underwriters inc v the court looked at the above cases for commissioner supra guidance in determining whether individuals were members of an association within the meaning of sec_1_512_a_-1 of the regulations regarding the treatment of advertising income as unrelated_business_income individuals were not members found that the purported members had no right to participate in the organization's direction had no obligation to help support the organization through regular financial contributions and did not constitute members in the organization's articles of incorporation and by-laws in concluding that certain the court revproc_95_21 supra establishes when associate member dues payments received by organizations described in sec_501 conduct of an unrelated_trade_or_business under sec_512 the code will be treated as gross_income from the of -- of the revenue_procedure states that the service will sec_3 not treat dues from associate members as gross_income from unrelated_trade_or_business unless for the relevant period the associate member category has been formed_or_availed_of for the principal purpose of producing unrelated_business_income the revenue_procedure also states that the service will treat dues payments from associate members as not included in gross_income from unrelated_trade_or_business if the associate member category has been formed_or_availed_of for the principal purpose of furthering the organization’s exempt purposes revproc_97_12 supra amplifies and modifies rev_proc supra section dollar_figure of rev will continue to apply to labor organizations proc described in sec_501 of the code for purposes of determining whether associate member dues payments will be treated as gross_income from unrelated_trade_or_business under sec_512 proc affirms that rev issue - rationale an organization must satisfy two requirements to of the regulations described in sec_501 of the code organization must satisfy a membership test activities must further purposes listed in sec_1 c - l c if the membership requirements are not satisfied then the organization will not qualify for exemption under sec_501 described in sec_501 welfare purposes if its activities further social however such an organization could be its be the and second first the membership test under sec_501 of the code provides that an organization’s membership must be composed of the following a members of the armed_forces of the membership must consist of past or present substantially_all of its other members need to b be individuals who are cadets or are spouses widows or widowers of past or present members of the united_states armed_forces or has been defined to mean of the remaining of the membership therefore of the organization’s membership can consist of cadets spouses widows and widowers of cadets or members of the armed_forces and substantially_all of cadets c the remaining of the membership can be anyone in determining whether an individual is a member of veterans’ organization for purposes of sec_501 code of the such an individual must be involved in the organization in a such a manner as rather than joining to receive a personal benefit such as the right to purchase health insurance to further the organization's exempt purposes sec_501 of the code does not define the meaning of member as being an individual who has the right to control the day-to-day operations of the organization such as having the right to vote a sec_501 organization is based upon analyzing the organization's organizing document which defines the rights and obligations of membership membership in x's membership requirements are governed by its xx it exceeded the minimum has satisfied the necessary veteran membership constitution for the years under examination x's membership consisted of two classes of members individual and associate the individual membership is composed of veterans serving in the y war and the associate membership is generally composed of all non-veterans composition as requirement by being composed of x's membership is that x did not maintain records detailing the composition of whether more than of its members were not cadets spouses and widows or widowers of past or present members of the united_states armed_forces or x surveyed its membership and was able to show that more than of its total membership were not veterans spouses widows widowers or cadets not satisfy the sec_501 membership requirements for the years under examination because it had too many associate members who did not fall within the requisite categories its associate membership and specifically veteran membership the problem with veterans thus x did of cadets x argues that its associate members are not bona_fide members and should not be part of the membership calculation for purposes of sec_501 cases and revenue procedures mentioned previously particular x asserts that the associate members have no voice in its operations and emphasizes the associate members’ voting rights of the code based upon the court lack of in x's operations are distinguishable from the court cases and to further its exempt purposes rather than to an interest in its exempt purposes and causes the associate members join x because the associate revenue procedures discussed above because x’s associate members have joined x receive personal benefits of members me sarticipate in x's national convention and serve on the furthermore x’s newsletter provides details with respect to the extensive involvement of associate members in its exempt functions in x's exempt_activities and there is associate members joined x solely to receive personal benefits the associate members are bona vert fon the associate members are significantly involved committee at the national convention the available information indicate fide members for purposes of no evidence that the ba fe all as oof -g- that the associate member category has been formed_or_availed_of for the primary purpose of furthering x’s exempt purposes rev supra proc see even though x did not satisfy the membership requirements of of the code sec_501l c promoted the social welfare of the community within the meaning of sec_501 for the years under examination x met the requirements for recognition of exemption as organization described in sec_501 it carried on activities that thus an on y x transferred its associate membership into an adjunct z which would be classified as unit in sec_501 is having a membership of veterans of the code to allow x again to be described in sec_501 by an organization described the effect of establishing issue - conclusion x is not exempt as an organization described in section of the code for the years under examination but c qualifies for exemption a sec_501 for the period beginning v and ending z x meets the requirements under sec_501 an organization described in section effective y issue - law sec_170 of the code provides the general_rule that there shall be allowed as contribution as defined in sec_170 payment of which is made within the taxable_year a deduction any charitable sec_170 of the code includes within the term or for_the_use_of charitable_contribution as used in sec_170 a contribution or gift to veterans or foundation for united_states or any of its possessions and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual any such post or organization organized in the an auxiliary unit or society of a post or organization of war or trust or sec_2522 of the code allows a deduction in or for_the_use_of posts or organizations of war veterans computing taxable_gifts for the calendar_year in the case of citizen or resident the amount of all gifts made during such year to or auxiliary units or societies of any such posts or organizations if such posts organizations units or societies are organized in the united_states or any of if private_shareholder_or_individual no part of their net_earnings inures to the benefit of any its possessions and a q- revrul_84_140 1984_2_cb_56 provides that to qualify a war veterans’ organization within the meaning of sections a sec_170 satisfy both a membership requirement and a purposes requirement the organization must and a of the code with respect to the purposes requirement the organization must be organized and operated primarily for purposes that are consistent with its status as organization satisfies the membership requirement if at least percent of its members are war veterans and substantially_all of the other members are either veterans but not war veterans or are cadets or are spouses widows widowers of war veterans veterans or cadets a war veterans’ organization an revrul_84_140 states that the term war veterans means revrul_84_140 does not further define period of a definition of war veterans appears in section persons whether or not present members of the united_states armed_forces who have served in the armed_forces_of_the_united_states during a period of war including the korean and vietnam conflicts war c -1 b of the regulations of the regulations which was promulgated on october t d was published amended to eliminate the war veterans requirement the definition of war veterans in rev definition of war veterans that was used for purposes of sec_501 rul of the code was later was in effect at the time revrul_84_140 follows the sec_1 c -1 sec_501 1976_2_cb_7438 therefore rev c b rul states that for purposes of defining a period of war under sec_1 c -1 b of the regulations the service will follow the dates set forth in war under sec_170 rul set forth in the service follows the dates of periods of war a sec_38 u s c sec_101 for purposes of defining a period of u s c sec_101 and a of the code and rev issue - rationale to qualify as a war veterans’ organization within the meaning of sec_170 the organization must satisfy both a membership requirement and a purposes requirement with respect to the purposes requirement the organization must be organized in the united_states and operated primarily for purposes that are consistent with its status as a war veterans’ organization and a of the code the organization described in revrul_84_140 supra had the following purposes furthering encouraging promoting and maintaining a comradeship generally among persons who are or have been members of the armed_forces ao b honoring and perpetuating the memory of deceased veterans and members of the armed_forces and aiding and comforting their survivors c encouraging public interest in and maintaining the ideals of the armed_forces by sponsoring and participating in activities of a patriotic nature and d aiding hospitalized disabled and needy war veterans and their dependents however the organization did not provide insurance benefits to its members in addition revrul_84_140 states that the fact that an organization of veterans qualifies as exempt from income_tax under sec_501l a contributions to such organization are deductible under sec_170 of the code does not of itself mean that and a of the code for the years under examination the associate members are considered bona_fide members to receive contributions that are deductible under sec_170 c satisfied as the war veterans test was not for those years x did not qualify and a section dollar_figure of revproc_82_39 1982_2_cb_759 provides is the responsibility of that it contributions to ensure that its character purposes activities and method of operation satisfy the qualification requirements of sec_170 assurance that their contributions are deductible at made of the code in order for contributors to have the an organization receiving the time section dollar_figure of revproc_82_39 provides that where an ceases to or covered by publication no an organization contributions to which are deductible organization listed in qualify as under sec_170 of the code and the service subsequently revokes a ruling or determination_letter previously issued to contributions made to the organization by persons unaware of the change in the status of the organization generally will considered allowable if made on appropriate public announcement such as publication in the internal_revenue_bulletin stating that contributions are no longer deductible disallowing a deduction for any contribution made after an organization ceases to qualify under sec_170 contributor determination_letter imminent or activities or deficiencies on the part of gave rise to the loss of qualification however the service is not precluded from had knowledge of the revocation of was aware that such revocation was in part responsible for or before the date of the organization that or aware of the ruling or where the was the an be it n- for the years under examination x did not qualify as an however pursuant to rev organization described in sec_170 code contributors that did not have the requisite knowledge of the status of the organization will be allowed until a public statement is made concerning the organization’s loss of sec_170 status deductions by or a proc of the issue - conclusion contributions to x are not deductible under sections and a but contributions made by contributors that did not of the code for the period beginning v c and ending z have the requisite knowledge regarding the status of the organization during this period are deductible satisfies the requirements of sec_170 and contributions will be deductible to the extent the contributors satisfy the requirements of sec_170 or sec_2522 whichever applies as and a of y x a copy of the technical_advice_memorandum is to be given to sec_6110 x used or cited as precedent of the code provides that it may not be -end-
